Citation Nr: 1701677	
Decision Date: 01/24/17    Archive Date: 02/09/17

DOCKET NO.  10-43 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder, to include scoliosis and degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active service in the United States Army from September 1968 to August 1971, including almost 20 months in Vietnam.  The Veteran was awarded the Distinguished Flying Cross for his actions as an aircraft crewman in Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina in which the Veteran's claim was reopened and denied.

In August 2015, a Board videoconference hearing was held before the undersigned.  A transcript from that hearing is included in the evidence of record.  Thereafter, the Board reopened the Veteran's claim for service connection and remanded the case for additional development in November 2015.  The case has now been returned to the Board for appellate review.

This appeal was processed using the VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The February 2015 Board remand directives specifically stated that the AOJ was ask the Veteran to identify all medical care providers who had provided treatment for his low back.  In December 2015, the Veteran stated that he had been receiving medical care at VA since November 2003.  Review of the evidence of record reveals that VA records dated June 30, 2004 (new patient appointment), and VA records dated between November 29, 2005 and December 29, 2015 have been included in the record.  However, no records dated between July 1, 2004 and November 28, 2005, are included in the record.

In addition, while the Veteran wrote in his December 2015 VA Form 21-4138 that all private treatment records dated before 2003 had been destroyed, he submitted copies of several pages of private medical treatment records to the RO in April 2016.  These included records from a primary care provider dated between September 1997 and June 2005.  However, it appears that 234 pages of records were printed by this private primary care provider in March 2016, and that the September 1997 record was located on page 87; this indicates that records exist for many years before 1997, and that the Veteran has them in his possession.  Thus, there are outstanding relevant private medical treatment records and all 234 pages of records from that private primary care provider must be obtained and added to the evidence of record.

Furthermore, the Veteran's testimony has identified other records relevant to his claim.  In particular, the Veteran testified that he had been a member of the National Guard for 30 years and the evidence of record reflects that he is in receipt of National Guard retirement pay.  However, no National Guard service treatment records have been included in the evidence of record.  On remand, these military records must be obtained and included in the evidence of record.

Hence, more pertinent medical treatment records may exist.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain all outstanding, pertinent records of National Guard, private and VA evaluation and/or treatment of the Veteran.  

While the RO obtained a VA medical opinion in December 2015 (with an addendum in March 2016), because the VA medical opinion was based on incomplete medical records, it is of limited probative value.  See Shipwash v. Brown, 8 Vet. App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-340 (1995) (regarding the duty of VA to provide medical examinations conducted by medical professionals with full access to and review of a veteran's claims folder).  Therefore, on remand, the RO must obtain a medical opinion that reflects consideration of all the pertinent medical evidence of record.

In D'Aries v. Peake, 22 Vet. App. 97, 105 (2008), the Court held that there must be substantial compliance with the terms of a Board remand.  Those requirements have not yet been fulfilled and the case, regrettably, must again be remanded.  

These considerations require the gathering of medical records and further investigation by medical professionals, inasmuch as the Board is prohibited from substituting its own unsubstantiated medical opinions.  See Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, the duty to assist includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that the Board's task is to make findings based on evidence of record - not to supply missing facts.  Beaty v. Brown, 6 Vet. App. 532 (1994).  Thus, where the record before the Board is inadequate to render a fully informed decision, a remand to the AOJ is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to each claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  With assistance from the Veteran as needed, obtain the service medical treatment records associated with the Veteran's 30 years in the National Guard.  

3.  Ask the Veteran to provide the names and addresses of all medical care providers (private, VA, or other government) who have treated him for low back complaints since 1971.  After securing necessary releases, obtain all outstanding records. 

In particular, obtain all VA medical treatment records dated between June 2004 and November 2005, as well as any dated since December 29, 2015.

In addition, obtain the 234+ pages of medical treatment records associated with the Veteran's care at Burke Primary Care.

4.  If attempts to obtain records are unsuccessful, the Veteran and his representative must be informed of the negative results, the attempts made to obtain the records and what further actions will be taken; and be given opportunity to provide the records himself.

5.  If it is determined that any of the above discussed records are unavailable, make a formal finding of the unavailability of the Veteran's service records and/or other records and document all attempts made to obtain alternative records. 

6.  After obtaining available records, arrange for review of the claims file by an orthopedist or orthopedic surgeon to determine whether the Veteran's current claimed back pathology, to include scoliosis and degenerative disc disease (DDD), had its onset in service or is otherwise related to service, to include the low back strain diagnosed in May 1971.  

The claims file must be reviewed by the physician.  The doctor must provide reasons for the opinion that takes into account the Veteran's reports of his history and symptoms.  If the reviewing physician determines that an examination is needed before the requested opinion can be rendered, schedule the Veteran for such an examination. 

The reviewing physician must provide an opinion that addresses all of the following:

      (a)  Identify all diagnosed thoracolumbar pathology and provide a date of diagnosis for each condition;
      
      (b)  Is any part of the Veteran's current thoracolumbar pathology, to include scoliosis and DDD, causally or etiologically related to his active service from September 1968 to August 1971?  In particular, discuss the low back strain diagnosed in May 1971; and
      
      (c)  Was any thoracolumbar arthritis present within one year of August 1971?

The physician must apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any portion of the current low back pathology is causally or etiologically related to the appellant's active duty, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.  

Note: As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

If the physician cannot provide a requested opinion without resorting to speculation, the physician must state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the physician must identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.  

7.  Upon receipt of the reviewing VA orthopedic physician's report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA reviewer for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

8.  Review the claims file and ensure that all indicated development has been conducted and completed in full.  If any additional development is necessary to re-adjudicate the issue on appeal, especially in light of any newly received records, that development must be done.  If any development is incomplete, appropriate corrective action is to be implemented.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

9.  After completing the above actions, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case (SSOC) must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

